 

 

3 Case 7:20-cr-00874 Document1 Filed on 04/26/20 in TXSD Page 1 of 2
\y a7

AO 9I (Rev. 11/11) Criminal Complaint

 

 

 

 

- United States District Court
South
UNITED STATES DISTRICT COURT om DeEiSt of Texas
for th ;
_ APR a6 2020
Southem District of Texas *,
United States of America ) David J. Bradley, Clerk
v. )
Edgar Ivan Ortiz (1995/US) CaseNo. AX. C0-990 & 70.8
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief,
-On or about the date(s) of April 25, 2020 in the county of Hidalgo in the
Southem District of Texas , the defendant(s) violated:
“Code Section Offense Description

 

 

21 USG-§ 952 illegal Importation of a Gontro d Substance / Approximately 23.46
, . Kllograms 9 NSsG8 lograms 3 a Schedule il Controlled: Substance and

21 USC § 963

 

This criminal complaint is based on these facts:
‘See Attachment "A"

@ Continued on the attached sheet,

/s{ Juan M. Varela Jr

 

Complaint authorized by: AUSA Angel Castro. Complairiant’s signature
Juan M. Varela Jr, HSI Special Agent

Submitted by reliable electronic means, sworn to Printed name and title

and attested to telephonically per Fed. R. Cr, 4.1,
and probable cause found on:

_Api 26, 2020 6:48pm. (etR E Ore

Date:
Judge’s signature

 

. McAllen, Texas U.S. Magistrate Judge Peter E. Ormsby
City and state: Printed name and {itle
 

 

Case 7:20-cr-00874 Document 1 Filed on 04/26/20 in TXSD Page 2 of 2

_ Attachment “A”

], Juan Varela, am a Special Agent of the United States Homeland Security Investigations (HSI)
and have knowledge of the following facts. The facts related in this attachment do not reflect the
totality of information known to me or other agents/officers, merely the amount needed to éstablish
probable cause. I do not rely upon facts not set forth herein in reaching my conclusion that a
complaint should be issued, nor do I request that this Court rely upon any facts not set forth herein
in reviewing this attachment in support of the complaint.

1. On April 25, 2020, Homeland: ‘Security Investigations in McAllen, Texas, (HSI McAllen)
received a Tequest for investigative assistance from the U.S. Customs and Border Protection
Office of F Field cin he at the Hidalgo Port, of Entry POR) in Hidalgo, Texas. BP Officers

 

54 188 kilogram om a. ae

5. HSI Special Agents responded to the Hidalgo POE to assist in the investigation. HSI Special
Agents interviewed ORTIZ, who stated he knew he was transporting a controlled substance
which he ‘thought to be cocainé. ORTIZ stated he was paid $400.00 by an unknown péison in
Mexico for the smuggling event.
